Citation Nr: 0835439	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-39 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability, to 
include, skin cancer, squamous cell carcinoma, basal cell 
carcinoma, actinic and solar keratoses, and residuals of skin 
cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for skin cancer/disease.  The RO in Portland, Oregon, issued 
the veteran a statement of the case (SOC) in October 2005 and 
supplemental statement of the cases (SSOCs) in September 2006 
and December 2007 concerning the veteran's current claim.  
The RO in Portland, Oregon, retains jurisdiction of the 
veteran's claim.  

In September 2008 the veteran withdrew in a timely manner his 
request for a video-conference Board hearing, which was 
scheduled for October 2008.  

The issue has been re-characterized to comport to the current 
medical evidence of record.

In December 2007, the veteran withdrew, in writing, his claim 
for a compensable evaluation for a hearing loss disability.  
See 38 C.F.R. § 20.204 (2007).  In a subsequent written 
submission dated in May 2008 the veteran's representative 
noted that the only issue before the Board is entitlement to 
service connection for skin cancer.  Hence, the claim for a 
compensable evaluation for a hearing loss disability is no 
longer on appeal.  Id. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his skin disability is related to 
exposure to Agent Orange or DEET, which was contained in 
insect repellent, during service in Vietnam.  His 
representative contends that a photograph taken of the 
veteran in Vietnam, which the Board notes is of record, shows 
that the veteran had a spot on his forehead at the hat-line, 
which is the same area where DEET saturated the sweat band 
and was held to his forehead during service.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The medical evidence of record indicates that the veteran 
currently has a skin disability.  A private medical treatment 
record dated in July 1997 notes that the veteran was given a 
diagnosis of skin biopsy, left nose-hypertrophic actinic 
keratosis.  A private medical treatment record dated in 
August 1998 notes that the veteran was given a diagnosis of 
skin biopsy, left posterior ear-well differentiated squamous 
cell carcinoma arising from actinic keratosis.  A VA 
examination was conducted in July 2003 and the examiner 
indicated that she reviewed the veteran's claim file.  The 
veteran was given a diagnosis of solar keratoses and sun-
related skin cancers with squamous cell carcinoma and basal 
cell carcinoma affecting the sun-exposed areas.  The examiner 
also noted that the veteran does not have any history of 
Agent-Orange related skin problems such as chloracne or 
porphyria cutanea tarda.  March 2006 VA treatment records 
note an assessment of history of skin cancer on left zygoma.

SMRs do not indicate that the veteran had any complaints of, 
or treatment for, any type of skin disability during service.  
During the veteran's October 1969 separation examination, he 
reported that he did not then have, nor has he ever had, skin 
diseases.

Personnel records confirm that the veteran served in Vietnam 
and received the Vietnam Service and Campaign Medals and the 
Combat Infantryman Badge (CIB); so exposure to herbicides is 
presumed.  See 38 C.F.R. § 3.307 (a) (2007).  Likewise, the 
veteran contends that he was exposed to DEET during service.  
The Board finds that veteran is credible and competent to 
state whether he was exposed to insect repellent containing 
DEET during service.  The Board also notes that the veteran 
is a recipient of the CIB.  See 38 C.F.R. § 3.304 (d) (2007).  
Thus, the Board concedes that the veteran was exposed to DEET 
during service.  Additionally, the Board notes that a picture 
is of record that was received by the RO in March 2004 and 
concedes that it shows the veteran in Vietnam with what 
appears to be a mark or spot on his forehead.

The veteran submitted an article that was received by the RO 
in June 2004.  It indicates that scientists' opinions vary 
concerning whether DEET is safe if used properly, and that 
possible side affects of DEET include rashes, blisters, and 
skin and mucous membrane irritation.  

An article received by the RO in January 2005, notes that 
military researchers, specifically the Air Force Surgeon 
General's office, have found that Air Force veterans who were 
exposed to the chemical defoliant Agent Orange during the 
Vietnam War have an increased risk of skin cancer.

These articles, however, do not provide the needed evidence 
regarding nexus in this claim.  Generic texts, such as the 
ones offered, which do not address the facts of this 
particular veteran's case, do not constitute competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998).

The current record contains competent evidence of a current 
skin disability, in service exposure to Agent Orange and 
DEET, and articles that indicate that the veteran's current 
skin disability may be associated to service.  The July 2003 
VA examination report notes that the veteran has sun-related 
skin cancers, however the examiner did not express an opinion 
about whether the veteran's skin disability is related to his 
in-service exposures to Agent Orange or DEET.  See, Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (noting that when 
a claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service).  Thus, there is insufficient 
medical evidence for the Board to decide the veteran's claim 
and another VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current skin disability.  
The examiner should conduct a thorough 
examination of the veteran's skin and 
diagnose any disabilities found.  As to 
any skin disability identified, including 
any residuals of skin cancer, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disability is related to exposure to Agent 
Orange and DEET, or any other exposure or 
injury during service.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that any skin disability identified had 
its onset during service.  A complete 
rationale must be provided for all 
opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address the two 
articles discussing DEET and Agent Orange 
of record and the picture of the veteran 
received by the RO in March 2004 in 
his/her opinion(s).  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

